DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 19, 2021 have been entered.  Claims 1, 5-7 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Knop et al., DE 102008019335 (hereafter Knop) in view of Schubert et al., DE 102011108891 (hereafter Schubert), Shih et al., US 20060282987 (hereafter Shih), and Homann et al., US 5957511 (hereafter Homann).
Regarding claim 1, Knop teaches a motor vehicle handle assembly (1) comprising a rotatably mounted handle holder (17; [0094]), of which a first longitudinal end (see Annotated excerpts Fig 8-Knop) can be mounted at a door (2)or a hatch of a motor vehicle [0001], and a handle element (3) operable by a user, 
wherein a second longitudinal end of the handle holder (see Annotated excerpts Fig 8-Knop) is configured to have at least one plug-in receptacle (the U-shaped cross hatched end of the handle holder; see Annotated excerpts Fig 8-Knop) and the handle element comprises at 
wherein the at least one fastening stud of the handle element is disposed in the at least one plug-in receptacle in a plugged-in manner (see Annotated excerpts Fig 8-Knop), 
at least one connecting element (cylindrical feature shown in Annotated excerpts Fig 8-Knop) which extends transversely to an insertion direction (see Annotated excerpts Fig 8-Knop) of the at least one fastening stud disposed in the handle holder in a plugged-in manner and through a passage opening of the at least one fastening stud (cylindrical feature shown in Annotated excerpts Fig 8-Knop),, and wherein the at least one connecting element releasably (cylindrical feature shown in Annotated excerpts Fig 8-Knop used to connect 3 to 17 is distinctly depicted so can be removed to release connection) and positively connects the handle holder and the handle element with each other (see Annotated excerpts Fig 8-Knop), 

    PNG
    media_image1.png
    394
    756
    media_image1.png
    Greyscale

Annotated excerpts Fig 8-Knop

wherein the handle holder (17) is configured to have at least one lever-shaped swing arm (see Annotated excerpts Fig 8-Knop), wherein the plug-in receptacle (the U-shaped cross 
wherein the at least one connecting element (cylindrical feature shown in Annotated excerpts Fig 8-Knop) is a fastener, which is fastened into the handle holder (17) transversely to the insertion direction of the at least one fastening stud (see Annotated excerpts Fig 8-Knop) and which extends through the passage opening configured in the at least one fastening stud (see Annotated excerpts Fig 8-Knop).
Knop does not teach wherein the at least one fastening stud is configured to have at least one latching lug, which engages, in the at least one fastening stud disposed in a plugged-in manner in the at least one plug-in receptacle, behind a holding section configured within the at least one plug-in receptacle in such a manner that a movement of the at least one fastening stud out of the plug-in receptacle is blocked, wherein the handle element is formed from a handle and a lid-like cover plate, wherein the handle comprises a receiving space closed off by the cover plate for accommodating electrical components, and wherein the at least one connecting element is a screw, which is screwed into the handle holder transversely to the insertion direction of the at least one fastening stud and which extends through the passage opening configured in the at least one fastening stud.
Schubert teaches wherein the at least one fastening stud (5) is configured to have at least one latching lug (5a), which engages, in the at least one fastening stud disposed in a plugged-in manner in the at least one plug-in receptacle (6), behind a holding section (6a) configured within the at least one plug-in receptacle in such a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knop’s holder to handle connection with Schubert’s latching lug and holding section.  Doing so would provide a reliable first component connection needed to keep the components assembled in order to install a more secure connector element.  
Shih teaches wherein the handle element (1) is formed from a handle (Fig 1) and a lid-like cover plate (4), wherein the handle comprises a receiving space (11) closed off by the cover plate for accommodating electrical components (Fig 1; [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knop’s handle with the structure of Shih to accommodate the growing use of electronics in the design and assembly of motor vehicle handles.
Homann teaches a closure for a passenger car cover where connecting element equivalents are known to be riveting, screwing, welding, a pin, or the like such that Homann teaches the connecting element is a screw. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knop’s connecting element to be a screw as taught by Homann.  Doing so would introduce an industry proven fastener into a common assembly structure requiring reliable connecting elements resulting in securely assembled quality handle assembly.  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-7, it is not known in the art for a fastening stud to be a separate inserter component extending through an opening in the handle.
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Schubert, Shih, and Homann are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case,
Schubert states his present invention is a door handle assembly for a vehicle.  The claimed invention is for a motor vehicle handle assembly.  Schubert is reasonably pertinent to the problem being faced.  
Shih states his present invention is a door handle warning lamp for an automobile which includes a door handle.  The claimed invention is for a motor vehicle handle assembly.  Shih is reasonably pertinent to the problem being faced.  
Homann states his present invention is a closure for a passenger car cover which comprises a swinging handle assembly.  The claimed invention is for a motor vehicle handle assembly.  Homann is reasonably pertinent to the problem being faced.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
Schubert discloses a solution for assembling a door handle assembly for a vehicle, the same application as the claimed invention.
Shih discloses a solution for improving the structure, assembly and operation of a door handle assembly for a vehicle, the same application as the claimed invention.
Homann discloses a solution for closing an openeable and closable member of a vehicle which comprises a handle assembly structure, the same application as the claimed invention.  Furthermore, Homann’s teaching of equivalent fasteners is knowledge generally available to one of ordinary skill in the art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675